United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS        December 16, 2003
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 02-60658
                           Summary Calendar


                        SAVUTH MOA; PAOV KONG,

                                                          Petitioners,

                                versus

                 JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                            Respondent.

                         --------------------
                 Petition for Review of Orders of the
                     Board of Immigration Appeals
                          BIA No. A77-251-694
                          BIA No. A77-251-685
                         --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Savuth Moa and his wife, Paov Kong, petition this court for

review of the Board of Immigration Appeals’ (BIA) order denying

them asylum.      They argue that the summary-affirmance procedure

employed by the BIA violates due process; however, this court has

rejected such argument.     See Soadjede v. Ashcroft, 324 F.3d 830,

833 (5th Cir. 2003).

    They also argue that the decision denying them asylum was not

supported   by   substantial   evidence.   However,   they     have    not

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
presented evidence which compels a determination that they have a

well-founded fear of persecution based on Kong’s Chinese ancestry

or their political opposition to Communism.           Nor have the couple

presented facts suggesting that the alleged problems they suffered

in the past, i.e, the “extraction” of money, were related to Kong’s

Chinese ancestry or their opposition to Communism.            Because the

petitioners have not met their burden of showing that the denial of

asylum was not supported by substantial evidence, their petition is

DENIED.           Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994).

          The Respondent’s motion for summary affirmance of the BIA’s

decision and its various motions regarding briefing are DENIED as

unnecessary.

          PETITION DENIED; ALL OUTSTANDING MOTIONS DENIED.




G:\opin-sc\02-60658.opn.wpd              2